NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2008-3067


                                JAMES L. BOUCHARD,

                                                      Petitioner,

                                           v.

                      DEPARTMENT OF VETERANS AFFAIRS,

                                                      Respondent.


      Beverly B. Bates, Bates & Baum, of Atlanta, Georgia, argued for petitioner.

       Allison Kidd-Miller, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. On
the brief were Gregory G. Katsas, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, Todd M. Hughes, Deputy Director, and Gregg M. Schwind, Trial
Attorney.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2008-3067


                                JAMES L. BOUCHARD,

                                                      Petitioner,

                                           v.

                      DEPARTMENT OF VETERANS AFFAIRS,

                                                      Respondent.




                                    Judgment


ON APPEAL from the         Merit Systems Protection Board

in CASE NO(S).             AT3443060636-B-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER and LINN, Circuit Judges and ILLSTON, District Judge.*)

                           AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT



DATED August 8, 2008                       /s/ Jan Horbaly
                                           Jan Horbaly, Clerk

*      Honorable Susan Yvonne Illston, District Judge, United States District Court for
the District of Northern California, sitting by designation.